DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.    Applicant’s election without traverse of Invention I, claims 1-20, in the reply filed on 12/3/2021 is acknowledged.  Claims 21-26 are withdrawn.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2020/0135112 A1).

Instant Claim 1: A touch display device comprising: a display panel  (“At least one embodiment of the present disclosure also provides a display device including the display panel provided by any one of the embodiments of the present disclosure.” (Zhang, paragraph 19)
“For another example, the display panel 201 (fig 4) may also have a touch function, that is, the display panel 201 may be a touch display panel.” (Zhang, paragraph 96))

including a plurality of data lines, a plurality of scan lines, (“A first electrode of the data writing transistor M2 (fig 2A) is electrically connected to a data line D to receive the display data voltage, and a gate electrode of the data writing transistor M2 is electrically connected to a gate line S to receive the scan signal.” (Zhang, paragraph 80)  The gate line S of Zhang corresponds to the scan lines of the claim.)

and a plurality of subpixels, wherein each of the plurality of subpixels includes a pixel electrode,  (“For example, as shown in FIG. 1A and FIG. 1B, a display panel 100 includes a plurality of sub-pixels 101 and a detection circuit 103. Each of the plurality of sub-pixels 101 may include a pixel circuit 1011” (Zhang, paragraph 43)  Referring to fig 2A of Zhang, the top electrode of light-emitting element 112 corresponds to the pixel electrode of the claim.)

a driving transistor, and a storage capacitor;  (“For example, as shown in FIG. 2A and FIG. 2B, in some embodiments, the drive sub-circuit 1013 may include a drive transistor M1, the data writing sub-circuit 1014 may include a data writing transistor M2, and the second storage sub-circuit 1015 may include a storage capacitor Cst.” (Zhang, paragraph 80))

and a sensing circuit, which is electrically connected to a first pixel electrode included in a first subpixel among the plurality of subpixels, applies a reference signal for touch driving of which a voltage level is variable to the first pixel electrode,  (“For example, as shown in FIG. 2A and FIG. 2B, the detection circuit 103 may include a control voltage terminal CT, a second electrode of the light-emitting element 1012 is connected to the control voltage terminal CT, the detection voltage terminal CT, to the second electrode of the light-emitting element 1012, and a voltage value of the variable voltage Vc may be set as required and not fixed at a certain potential.” (Zhang, paragraph 44)  The detection circuit 103 and second electrode of the light-emitting element 1012 of Zhang correspond to the sensing circuit and first pixel electrode of the claim, respectively.)

and senses the first pixel electrode, during a touch mode period.  (“For example, the detection circuit 103 (fig 2A) is configured to detect the electrical parameter at the first electrode of the light-emitting element 1012 in a case where the second electrode of the light-emitting element 1012 receives the variable voltage Vc and is in a turn-off state.” (Zhang, paragraph 46)  When the detection circuit 103 of Zhang detects an electrical parameter of one electrode of light-emitting element 1012, the detection circuit 103 is detecting electrical parameters of both electrodes of light-emitting element 1012.
In addition, whenever Zhang performs the detecting may be referred to as a touch mode period.)


Instant Claim 2: The touch display device according to claim 1, wherein, during the touch mode period, the driving transistor in the first subpixel is in a turned-off state.  (The entire operation of the touch display device of Zhang may be referred to as a touch mode period.  Drive transistor M1 is turned off at some point.)


Instant Claim 4: The touch display device according to claim 1, wherein: each of the plurality of subpixels further includes a scan transistor and a sense transistor;  (Referring to fig 2A of Zhang, data writing transistor M2 corresponds to the scan transistor and sense transistor of the claim.)

the driving transistor includes a first node, a second node, and a third node, wherein the second node of the driving transistor is electrically connected to the pixel electrode and the third node of the driving transistor is electrically connected to a driving line to which a driving voltage is applied;  (Referring to fig 2A of Zhang, the left electrode, gate electrode, and right electrode of drive transistor M1 correspond to the first node, second node, and third node of the claim, respectively.  The line directly connected to the right electrode of drive transistor M1 corresponds to the driving line of the claim.)

a gate node of the scan transistor is electrically connected to a corresponding scan line among the plurality of scan lines, a drain node or a source node of the scan transistor is electrically connected to a corresponding data line among the plurality of data lines, and the source node or the drain node of the scan transistor is electrically connected to the first node of the driving transistor;  (Referring to fig 2A of Zhang, the left node and right node of data writing transistor M2 correspond to the drain node and source node of the claim, respectively.  Gate line S and data line D correspond to the scan line and data line of the claim, respectively.)

a gate node of the sense transistor is electrically connected to a corresponding sense line among a plurality of sense lines, a drain node or a source node of the sense transistor is electrically connected to a corresponding reference line among a plurality of reference lines, and the source node or the drain node of the sense transistor is electrically connected to the second node of the driving transistor;  (Referring to fig 2A of Zhang, data line D and gate line S correspond to the sense line and reference line of the claim, respectively.)

the storage capacitor is disposed between and electrically connected to the first node and the second node of the driving transistor;  (Referring to fig 2A of Zhang, storage capacitor Cst is disposed between and electrically connected to the nodes of drive transistor M1.)

the driving voltage supplied to the driving line during a display mode period different from the touch mode period is a driving voltage for a display mode having a constant voltage level;  (The measureable voltage at the right electrode of drive transistor M1 is constant at any given time.) 

and the driving voltage supplied to the driving line during the touch mode period is a driving voltage for a touch mode of which a voltage level is variable,  (“For example, as shown in FIG. 2A and FIG. 2B, the detection circuit 103 may include a control voltage terminal CT, a second electrode of the light-emitting element 1012 is connected to the control voltage terminal CT, the detection circuit 103 is configured to output a variable voltage Vc, through the control voltage terminal CT, to the second electrode of the light-emitting element 1012, and a voltage value of the variable voltage Vc may be set as required and not fixed at a certain potential.” (Zhang, paragraph 44))

and a frequency, a phase, and an amplitude of the driving voltage for a touch mode correspond to those of the reference signal for touch driving.  (The reference signal and driving voltage are the same.)


Instant Claim 5: The touch display device according to claim 4, wherein the voltage level of the driving voltage for a touch mode is variable within a range in which the driving transistor is turned off.  (The range of the variable voltage of Zhang may be referred to as being in the range in which drive transistor M1 is turned off.)


Instant Claim 17: The touch display device according to claim 4, wherein: each of the plurality of reference lines is shared by K subpixel columns, wherein K is a natural number greater than or equal to 2; M reference lines among the plurality of reference lines receive a reference signal for touch driving having a turn-on level at a same timing, wherein M is a natural number greater than or equal to 2; N sense lines among the plurality of sense lines receive a sense signal for touch driving having a turn-on level at a same timing, wherein N is a natural number greater than or equal to 2; and K*M*N pixel electrodes included in K*M*N subpixels among the plurality of subpixels constitute one touch electrode.  (“For example, as shown in FIG. 1A and FIG. 1B, a display panel 100 includes a plurality of sub-pixels 101 and a detection circuit 103.” (Zhang, paragraph 43)  Therefore, although figs 2A and 2B of Zhang only illustrate the elements of a single sub-pixel, there are multiple sub-pixels, with each subpixel containing reference lines, sense lines, and pixel electrodes.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Instant Claim 3: The touch display device according to claim 1, wherein: a voltage state and a voltage value of each of two nodes of the storage capacitor in the first subpixel during the touch mode period are changed in comparison to the voltage state and the voltage value before the touch mode period and are different from the voltage state and the voltage value after the touch mode period; and a voltage difference between the two nodes of the storage capacitor in the first subpixel during the touch mode period corresponds to a voltage difference between the two nodes of the storage capacitor in the first subpixel before or after the touch mode period.  (Although Zhang does not teach specific details about the voltage at the nodes of the storage capacitor Cst, it is obvious that at certain times during operation of the touch display device the voltage at the nodes of storage capacitor Cst will measurably change, while at other times the voltage at the nodes of storage capacitor Cst will remain relatively constant.)


Instant Claim 6: The touch display device according to claim 4, wherein a voltage difference between the first node and the second node of the driving transistor during the touch mode period corresponds to a voltage difference between the first node and the second node of the driving transistor during the display mode period.  (Although Zhang does not teach specific details about the voltage at the nodes of drive transistor M1, it is obvious that at certain times during operation of the touch display device the voltage at the nodes of drive transistor M1 will remain relatively constant.)



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Shibata (US 2016/0307526 A1).

Instant Claim 18: The touch display device according to claim 1, wherein the sensing circuit includes: a pre-amplifier configured to check an electrical state of the first pixel electrode;  (“For example, the detection circuit 103 (fig 2A) is configured to detect the electrical parameter at the first electrode of the light-emitting element 1012 in a case where the second electrode of the light-emitting element 1012 receives the variable voltage Vc and is in a turn-off state.” (Zhang, paragraph 46)  The 

Zhang does not teach the following limitation of this claim:

and a multiplexer configured to control whether or not to connect the reference line to which the first subpixel is connected to the pre-amplifier or configured to select a type of reference signal to be supplied to the reference line to which the first subpixel is connected in response to an input selection signal.

In the same field of endeavor, however, Shibata does teach a multiplexer for a display device.

and a multiplexer configured to control whether or not to connect the reference line to which the first subpixel is connected to the pre-amplifier or configured to select a type of reference signal to be supplied to the reference line to which the first subpixel is connected in response to an input selection signal.  (“The source lines S (fig 2) extend substantially linearly in the second direction Y, are led out to the outside of the display area DA, and are connected to the multiplexer MU.” (Shibata, paragraph 35))




Instant Claim 19: The touch display device according to claim 18, wherein: the selection signal is one type of selection signal among a selection signal for a display mode having a constant voltage level, a selection signal for touch driving of which a voltage level is variable within a first voltage range, and a selection signal for load-free driving of which a voltage level is variable within a second voltage range different from the first voltage range;  (The voltage of Zhang may be constant or variable.)

and a frequency, a phase, and an amplitude of each of the selection signal for a display mode and the selection signal for load-free driving correspond to those of the reference signal for touch driving.  (The reference signal and selection signal are the same.)


Instant Claim 20: The touch display device according to claim 1, further comprising a plurality of light shields which are respectively disposed in regions of the plurality of subpixels, overlap a channel of the driving transistor, and are electrically connected to the pixel electrodes.  (Zhang teaches the touch display device in accordance with claim 1, but does not disclose a light shield.  However, in the same field of endeavor, Shibata teaches the use of such a light shield for a display device: “The black matrix BM (fig 6), the color filters CFR, CFG and CFB, the overcoat layer OC and a peripheral light-shield layer LS are located on the side of the inner surface of the second substrate SUB2 which is opposed to the first substrate SUB1.” (Shibata, paragraph 64))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the touch display device as taught by Zhang; with the display device as taught by Shibata, wherein a light-shield is used.  Such a combination involves incorporating a known element (light-shield) into a known device in order to yield the predictable results of blocking unwanted light.



Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 7, the prior art of record fails to teach or fairly suggest “and the reference signal for touch driving supplied to the first reference line is applied to the first pixel electrode through the sense transistor in the first subpixel”.

Claims 8-16 depend on claim 7, and thus, contain the same allowable subject matter as claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626